Citation Nr: 0403461	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 17, 2001, 
for a grant of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He was a prisoner of the German Government 
from September 1944 to May 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2001 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action on his part is required.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law and is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  See 38 U.S.C.A. § 5103A (West 2002).    

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and its implementing 
regulations in this case.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should specifically 
advise the veteran of the evidence 
considered and the reasons and bases for 
the denial of his claim, and then, inform 
him of the nature of evidence necessary 
to substantiate his claim, what evidence 
VA will request on his behalf, and what 
evidence he is requested to provide.  The 
veteran should advise VA as to the 
existence of any VA medical evidence 
dated prior to 2001, which speaks to the 
nature and severity of his service-
connected disabilities and/or 
employability.  The veteran should also 
be requested to advise VA as to whether 
he is receiving Social Security benefits 
based on disability.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.

3.  VA should review the claims file and 
undertake any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), consistent with all governing 
legal authority.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to comply with the notice provisions of the VCAA.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The veteran 
does have the right to submit additional evidence and 
argument on the matter which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


